PER CURIAM:
Petitioner has filed a petition asking this Court to review the Court of Appeals’ decision in State v. Gilbert Bowie, 360 S.C. 210, 600 S.E.2d 112 (Ct.App.2004). We grant the petition, dispense with further briefing, and affirm the portion of the Court of Appeals’ decision dealing with probable cause. However, we. vacate the portion of the Court of Appeals’ decision dealing with the issue of standing as the issue was not properly before the court.
AFFIRMED IN PART, VACATED IN PART.
TOAL, C.J., WALLER, BURNETT and PLEICONES, JJ., concur. MOORE, J., not participating.